PER CURIAM.
Writ 'granted. The judgments of the district court and court of appeal are reversed. Their rulings granting the exception of no cause of action filed by the defendant are incorrect. Plaintiffs’ petition adequately asserts a cause of action. In them petition, plaintiffs assert that defendants Cedar Bayou and Kenneth Carter led them to believe that their right of first refusal was being preserved and remained in full force and effect, thus, indicating that the defendants assumed in the credit sale and assignment of leases, the vendor’s obligation including the lessor/vendor’s extension of a right of first *540refusal. Further, once an exception of no cause of action is granted, the plaintiff should be afforded an opportunity to amend the pleadings within the delays allowed by the court. See La.Code C. Pro. art. 984. This case is remanded to the district court for further proceedings.
JOHNSON, J., recused.
CALOGERO, C.J., additionally concurs and assigns reasons.